          Case 3:15-cv-00318-SDD-RLB          Document 569      10/09/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF LOUISIANA

JOSEPH LEWIS, JR., ET AL.,                                  NO. 3:15-CV-00318
ON BEHALF OF THEMSELVES AND ALL
OTHERS SIMILARLY SITUATED

VERSUS                                                      CIVIL ACTION

BURL CAIN, WARDEN,                                          CHIEF JUDGE SHELLY D. DICK
LOUISIANA STATE PENITENTIARY,
IN HIS OFFICIAL CAPACITY, ET AL.                            MAGISTRATE JUDGE
                                                            RICHARD L. BOURGEOIS, JR.

                     MOTION TO WITHDRAW COUNSEL OF RECORD

          NOW INTO COURT, through undersigned counsel, comes Defendants Warden Burl

Cain, et al.

          Colin Clark was previously assigned to represent the Defendants in this matter. He has

accepted another position and will be leaving the Louisiana Attorney General’s Office. He

asserts that the record reflects that a number of attorneys remain will continue to represent the

Defendants. Therefore, Defendants respectfully request that he be withdrawn as counsel of

record.

          WHEREFORE, Defendants pray that Colin Clark be withdrawn as counsel of record.



                                                  JEFF LANDRY,
                                                  Louisiana State Attorney General

                                                  Colin Clark (#33775)
                                                    Chief of Criminal Appeals
                                                  Louisiana Department of Justice
                                                  1885 North 3rd Street, P.O. Box 94005
                                                  Baton Rouge, Louisiana 70804-9005
                                                  Telephone: (225) 326-6200
                                                  Facsimile: (225) 326-6297
                                                            ClarkC@ag.louisiana.gov
        Case 3:15-cv-00318-SDD-RLB            Document 569       10/09/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

        I do hereby certify that, on this 9th day of October 2019, the foregoing pleading was filed
electronically with the Clerk of Court using the CM/ECF system which gives notice of filing to
all counsel of record. Counsel of record not registered in the CM/ECF system were served via
other means.

                                 ____/s/ Colin Clark________
                                      Colin Clark (#33775)
